DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-21 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020, 04/12/2021 and 07/15/2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3, reference number 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 4 shows a diagram that is labeled with only reference numbers in the boxes. A descriptive label indicating the method or process of each step is needed for a clear identification of the steps taken in performing the method or process.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 11 and 20-21 are directed toward a method, system and non-transitory computer-readable data carrier. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 11 and 20-21 are directed toward the abstract idea of determining a defined usage of surroundings information detected by sensor units, which comprises mathematical concepts, to data and deriving a result based on the application. Thus, it can be seen that the claims are directed towards an abstract idea.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claims 11 and 20-21 recite one additional element: a computer. The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Notably, there is no actual use or presentation of the motion plans, such as controlling the vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 11 and 20-21 is implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of determining a defined usage of surroundings information detected by sensor units is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement mathematical operations is a well-understood, routine and conventional activity.
Thus, since claims 11 and 20-21 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 USC 101.
Claims 12-19 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 12-19 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US 7,786,898 B2) (Stein hereinafter).
Regarding claim 11, Stein discloses a method for operating a vehicle, the vehicle having a sensor device including at least two technologically diversified sensor units, the method comprising the following steps:
detecting of pieces of surroundings information with using the sensor device including the at least two technologically diversified sensor units; performing a defined evaluation of the pieces of surroundings information detected by the technologically diversified sensor units with respect to plausibility; and performing a defined usage of the pieces of surroundings information using a result of the defined evaluation of the detected pieces of surroundings information (Co. 7, lines 1-6, In embodiments of the present invention tracking of the aligned detected object is performed using  at least two FIR images and two VIS images. In embodiments of the present invention the brightness in a FIR image is used to verify that the temperature a detected object identified as a pedestrian matches that of a human; col. 8, lines 4-17, the present invention is of a system and method of processing image frames of an obstacle as viewed in real time from two cameras mounted in a vehicle: a visible light (VIS) camera and a FIR camera, whereas the VIS camera is mounted inside the cabin behind the windshield and the FIR camera is mounted in front of the engine, so that the image is not masked by the engine heat. Specifically, at night scenes, the system and method processes images of both cameras simultaneously, whereas the FIR images typically dominate detection and distance measurements in distances over 25 meters, the VIS images typically dominate detection and distance measurements in distances below 10 meters, and in the range of 10-25 meters, stereo processing of VIS images and corresponding FIR images is taking place).
Regarding claims 12-13, Stein discloses the method as recited in claim 11, as stated above, wherein a driving area of the vehicle is detected in the detecting step and evaluated using the sensor device in the defined evaluation and wherein a plausibility check of a presence of an object in surroundings of the vehicle is carried out  (Fig. 6 shows a following vehicle having a distance warning system, operating to provide an accurate distance measurement from a pedestrian in front of the following vehicle).
Regarding claim 14, Stein discloses the method as recited in claim 11, as stated above, wherein the defined evaluation of the technologically diversified sensor units is carried out redundantly (Col. 5, lines 46-57, Stereo based vehicular systems).
Regarding claim 15, Stein discloses the method as recited in claim 12, as stated above, wherein the driving area is virtually partitioned in a geometric aspect for the defined evaluation of the technologically diversified sensor units (Col. 12, line 55 – col. 13, line 12).
Regarding claim 19, Stein discloses the method as recited in claim 11, as stated above, wherein the performing of the defined usage includes using the pieces of surroundings information in urban surroundings (Col. 5, lines 60-64).
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 21, the elements contained in claim 20 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer-readable data carrier rather than a method and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Puls et al. (Plausibility Verification for Situation Awareness in Safe Human-Robot Cooperation) (Puls hereinafter).
Regarding claim 16, Stein discloses the method as recited in claim 11, as stated above, except for “wherein during the defined evaluation of the pieces of surroundings information detected by the technologically diversified sensor units with respect to plausibility, evaluation algorithms are processed in relation to one another in a defined manner”.
Puls teaches such claimed subject matter. Puls teaches that “In situation calculus based planning, like GOLOG [18], actions are constrained by specific preconditions which have to be true for an action to be viable in a plan. Similarly, during plausibility reasoning such preconditions can be evaluated retrospective based on recognition results and knowledge from the environment model” (§IV.B, 2nd paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the plausibility verification taught by Puls into the invention of Stein to see a value or a result can be acceptable or not in order to achieve required safety demands for new vehicle systems.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Basir et al. (US 2003/0151516 A1) (Basir hereinafter).
Regarding claim 17, Stein discloses the method as recited in claim 11, as stated above, except for “wherein the technologically diversified sensor units include a fuzzy logic and/or nondeterministic systems, and/or nondeterministic algorithms, and/or sporadically error-prone systems”.
Basir teaches such claimed subject matter. Basir teaches that “The control unit makes an overall assessment regarding the driver’s drowsiness by using an intelligent fuzzy logic software algorithm that makes use of the resulting information from the sensory fusion techniques applied to the raw sensor data” ([0019]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fuzzy logic software algorithm taught by Basir into the invention of Stein to perform the analysis of measured sensor data for the purposes of simplicity and flexibility.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Jung et al. (US 10,040,482 B1) (Jung hereinafter).
Regarding claim 18, Stein discloses the method as recited in claim 11, as stated above, except for “wherein the performing of the defined usage includes using the pieces of surroundings information during an automated parking of the vehicle”.
Jung teaches such claimed subject matter (Abstract). Jung teaches that “The surroundings sensor 140 may obtain surrounding information (e.g., a terrain, an obstacle, a nearby vehicle, etc.) of the vehicle by using various sensors mounted in the vehicle. The surroundings sensor 140 may search for a parking space or a vehicle entrance space based on the surrounding information (e.g., peripheral environment and/or peripheral situation) obtained by the sensors and may transmit the searched result to the controller 180” (Col. 6, lines 21-28).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the surroundings sensor system taught by Jung into the invention of Stein to obtain surrounding information of the vehicle when an autonomous parking is performed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661